PLEICONES, J., dissenting in a separate opinion.
JUSTICE PLEICONES:
I respectfully dissent. Trial counsel acknowledged that while she generally did not discuss parole eligibility with her clients, she had discussed it with petitioner. Although she could not recall the exact conversation, her testimony supports petitioner’s contention that parole was an issue in his decision to plead guilty. In my opinion, this undisputed fact is the “something more” that, coupled with the trial judge’s misadvice concerning parole eligibility at the plea, entitles petitioner to post-conviction relief. Hunter v. State, 316 S.C. 105, 447 S.E.2d 203 (1994), subsequent history omitted.